United States Court of Appeals
                       For the First Circuit


No. 09-2473

              FREEDOM FROM RELIGION FOUNDATION, ET AL.,

                       Plaintiffs, Appellants,

                                 v.

                  HANOVER SCHOOL DISTRICT, ET AL.,

                       Defendants, Appellees.



                            ERRATA SHEET


     The opinion of this Court issued on November 12, 2010, is
amended as follows:

     On page 9, footnote 13, line 4, "1007 (2010)" is changed to
"1007 (9th Cir. 2010)".

     On page 14, line 9, "Three-factored" is changed to "Three-
Factored".

     On page 24, footnote 20, line 4, "the pledge" is changed to
"such a pledge".

     On page 27, line 19, insert "Freedom From Religion Found. v.
Hanover Sch. Dist., 665 F. Supp. 2d 58, 72 (D.N.H. 2009)." before
"Therefore".